     Case 2:19-cv-00974-KJM-KJN Document 72 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL WITKIN,                                  No. 2: 19-cv-0974 KJM KJN P
12                       Plaintiff,
13            v.                                       ORDER
14    D. WISE, et al.,
15                       Defendants.
16

17          On December 2, 2020, the court granted plaintiff’s motion to file a second amended

18   complaint to add a due process and related state law claim against defendant Wise. (ECF No.

19   65.) The court also granted defendants’ motion for partial summary judgment as to plaintiff’s

20   retaliation and related state law claims. (Id.)

21          On January 4, 2021, defendants filed an answer to plaintiff’s second amended complaint.

22   (ECF No. 70.)

23          The undersigned herein re-sets the discovery and dispositive motion deadlines. Pursuant

24   to orders and findings and recommendations filed July 22, 2020, September 16, 2020, and

25   December 2, 2020, the undersigned orders that defendants may conduct discovery as to

26   plaintiff’s Eighth Amendment claims and related state law claims and plaintiff’s due process

27   claim and related state law claim against defendant Wise. (ECF Nos. 45, 56, 65.) The

28   undersigned also orders that plaintiff may conduct discovery as to his due process and related
                                                       1
     Case 2:19-cv-00974-KJM-KJN Document 72 Filed 01/07/21 Page 2 of 2


 1   state law claim against defendant Wise, i.e., those claims the court granted plaintiff leave to

 2   amend in the December 2, 2020 order. (ECF Nos. 45, 56, 65.)

 3           Accordingly, IT IS HEREBY ORDERED that:

 4          1.    The parties may conduct discovery as to the claims discussed above until March 26,

 5                2021. Any motions necessary to compel discovery shall be filed by that date. All

 6                requests for discovery pursuant to Federal Rules of Civil Procedure 31, 33, 34 or 36

 7                shall be served not later than sixty days prior to that date;

 8          2. All pretrial motions, except motions to compel discovery, shall be filed on or before

 9                May 28, 2021. Unless otherwise ordered, all motions to dismiss, motions for summary

10                judgment, motions concerning discovery, motions pursuant to Federal Rules of Civil

11                Procedure 7, 11, 12, 15, 41, 55, 56 and 60, and Local Rule 110, shall be briefed

12                pursuant to Local Rule 230(l). Failure to timely oppose such a motion may be deemed

13                a waiver of opposition to the motion. L.R. 230(l). Unsigned affidavits or declarations

14                will be stricken, and affidavits or declarations not signed under penalty of perjury have

15                no evidentiary value. Opposition to all other motions need be filed only as directed by

16                the court.

17   Dated: January 7, 2021

18

19

20
21

22
     Wit974.dis
23

24

25

26
27

28
                                                          2
